DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered. 

Status of claims:
Claims 1, 3-20 are pending.
Claim 2 is cancelled.
Claims 1, 3-5 and 19-20 are amended.

Claim Objections
Claim 3 objected to because of the following informalities:  The claim depends from cancelled claim 2.  Examiner will reject claim 3 as if it depends from claim 1.  Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they do not apply to any of the references applied in the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, USPG_Pub. 2012/0291073, in view of Phillips, USPG_Pub. 2008/0133546.

Regarding claims 1, 19, 20, Gordon discloses a computing system comprising: 
139746
processor (fig. 9, 902; Para. 61); and a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations (Para. 14, 61, 62 (computer instruction that monitor the media content using the processor equate to the “stored program instructions” claimed)) comprising: 

causing the selected supplemental content segment to be transmitted to the content- presentation device to facilitate the content-presentation device performing a content modification operation (Para. 39-40 (the supplemental content can be presented as an overlay on a display device-caused by the processor device)).
Friedman does not explicitly disclose determining a technical characteristic of the content-presentation device, wherein determining the technical characteristic of the content-presentation device comprises: receiving, from the content-presentation device, data representing at least one identifier associated with the content-presentation device; and mapping the received data representing at least one identifier associated with the content-presentation device to the technical characteristic of the content-presentation device; selecting a content segment based on the selected content segment having a parameter corresponding to the determined technical characteristic of the content-presentation device. 
Phillips discloses determining a technical characteristic of the content-presentation device, wherein determining the technical characteristic of the content-presentation device comprises: receiving, from the content-presentation device, data representing at least one identifier associated with the content-presentation device (Para. 55 (company/product ID received by server to determine  characteristics of the consumer-electronic device equates to the received device data)); and mapping the received data representing at least one identifier associated with the content-segment based on the selected content segment having a parameter corresponding to the determined technical characteristic of the content-presentation device (Para. 55 (appropriate content is selected based on the determined characteristics of the consumer-electronic device upon user request)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Friedman to include determining a technical characteristic of the content-presentation device, wherein determining the technical characteristic of the content-presentation device comprises: receiving, from the content-presentation device, data representing at least one identifier associated with the content-presentation device; and mapping the received data representing at least one identifier associated with the content-presentation device to the technical characteristic of the content-presentation device; selecting a content segment based on the selected content segment having a parameter corresponding to the determined technical characteristic of the content-presentation device as disclosed by Phillips in order to be able to select the most appropriate content object instance to deliver to a requesting user device (Para. 55). 	




Regarding claim 4, Friedman in view of Phillips discloses all in claim 1.  In addition Friedman discloses the method, wherein the at least one identifier associated with the content-presentation device comprises a firmware identifier of the content-presentation device (Friedman: Para. 62 (firmware are the set of instruction in the electronic presentation device that tell the device how to operate-so the presentation device of Friedman has a firmware)). 
 
	Regarding claim 5, Friedman in view of Phillips discloses all in claim 1.  In addition Phillips discloses the method, wherein the at least one identifier associated with the content-presentation device comprises a unique content-presentation device identifier of the content-presentation device (Phillips: Para. 55 (different capabilities are unique to different devices)).  




  In addition Friedman discloses the method, wherein determining the technical characteristic of the content-presentation device comprises determining that the content-presentation device is capable of presenting interactive content (Friedman: Para. 18).
	
	Regarding claim 7, Friedman in view of Phillips discloses all in claim 1.  In addition Phillips discloses the method, wherein determining the technical characteristic of the content-presentation device comprises determining that the content-presentation device is capable of presenting content of a particular video resolution (Phillips: Para. 55). 

Regarding claim 8, Friedman in view of Phillips discloses all in claim 1.  In addition Phillips discloses the method, wherein determining the technical characteristic of the content-presentation device comprises determining that the content-presentation device comprises a threshold amount of memory (Phillips: Para. 55 (storage capacity meets “threshold amount of memory” since the storage capacity has a limit)). 
 
Regarding claim 9, Friedman in view of Phillips discloses all in claim 1.  In addition Phillips discloses the method, wherein determining the technical characteristic of the content-presentation device comprises determining that the content-presentation device comprises a threshold amount of processing power (Phillips: Para. 68 (processor bandwidth meets “processor power”)). 


	Regarding claim 12, Friedman in view of Phillips discloses all in claim 1.  In addition Friedman discloses the method, wherein the content-presentation device comprises a television set, and wherein the supplemental content segment comprises video content (Friedman: Para. 11).  

	Regarding claim 13, Friedman in view of Phillips discloses all in claim 1.  In addition Friedman discloses the method, wherein the supplemental content comprises interactive content (Friedman: Para. 18).

	  Regarding claim 14, Friedman in view of Phillips discloses all in claim 1.  In addition Friedman discloses the method, further comprising:
receiving, by the content-presentation device, the transmitted supplemental content segment (Friedman: Para. 20 (overlay meets modification)); and 
performing, by the content-presentation device, a content modification operation using the received supplemental content segment (Friedman: Para. 20).  

  In addition Friedman in view of Phillips discloses the method, wherein the content-presentation device is a first content-presentation device (Friedman: fig. 6, 606; Para. 45), the request for supplemental content is a first request for supplemental content, and the supplemental content segment is a first supplemental content segment, and wherein the method further (Friedman: fig. 6, 606; Para. 45 (based on image context a supplemental content can be requested by the processor-different contexts will require different requests for supplemental content)) comprises: 
receiving, from a second content-presentation device, a second request for supplemental content (Friedman: Para. 45 (a second image context will request a second supplemental content)); 
determining a technical characteristic of the second content-presentation device (Phillips: Para. 55 (same method of selecting appropriate content instance will apply to another consumer-electronic device)); 
selecting a second supplemental content segment, different than the first supplemental content segment, based on the selected second supplemental content segment having the parameter corresponding to  the determined technical characteristic of the second content-presentation device (Phillips: Para. 55); and 
causing the selected second supplemental content segment to be transmitted to the second content-presentation device to facilitate the second content-presentation device performing a second content modification operation (Friedman: Para. 20 (overlay meets modification)).  

  In addition Friedman discloses the method, wherein the first supplemental content comprises interactive content and the second supplemental content does not comprise interactive content (Friedman: Para. 18, 20, 45).  

Claims 11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, USPG_Pub. 2012/0291073, in view of Phillips, USPG_Pub. 2008/0133546 and further in view of Gordon, USPG_Pub. 2012/0117584.

	Regarding claim 11, Friedman in view of Phillips do not explicitly discloses the method, further comprising: 
accessing demographic data associated with the content-presentation device, wherein selecting supplemental content segment based on the selected supplemental content segment having the parameter corresponding to the determined technical characteristic of the content-presentation device comprises selecting the supplemental content segment based at least in part on the accessed demographic data.  
Gordon discloses accessing demographic data associated with the content-presentation device, wherein selecting supplemental content segment based on the selected supplemental content segment having the parameter corresponding to the determined technical characteristic of the content-presentation device comprises selecting the supplemental content segment based at least in part on the accessed demographic data (Para. 228, 230).
segment based on the selected supplemental content segment having the parameter corresponding to the determined technical characteristic of the content-presentation device comprises selecting the supplemental content segment based at least in part on the accessed demographic data as disclosed by Gordon in order to be able to target advertisements to users based on demographics (Para. 230).	

Regarding claim 17, Friedman in view of Phillips do not explicitly disclose the method, wherein determining the technical characteristic of the first content-presentation device comprises determining that the first content-presentation device is capable of presenting content of a first video resolution, and wherein determining the technical characteristic of the second content-presentation device comprises determining that the second content-presentation device is capable of presenting content of a second video resolution, lower than the first video resolution. 
Gordon discloses the method, wherein determining the technical characteristic of the first content-presentation device comprises determining that the first content-presentation device is capable of presenting content of a first video resolution, and wherein determining the technical characteristic of the second content-presentation device comprises determining that the second content-presentation device is capable of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Friedman in view of Phillips to include the method, wherein determining the technical characteristic of the first content-presentation device comprises determining that the first content-presentation device is capable of presenting content of a first video resolution, and wherein determining the technical characteristic of the second content-presentation device comprises determining that the second content-presentation device is capable of presenting content of a second video resolution, lower than the first video resolution as disclosed by Gordon in order to be able to distribute content to devices based on their supported resolution capabilities (Para. 228).	

Regarding claim 18, Friedman in view of Phillips do not explicitly disclose discloses the method, wherein the selected first supplemental content segment comprises first video content having a resolution between the first video resolution and the second video resolution.  
Gordon discloses the method, wherein the selected first supplemental content segment comprises first video content having a resolution between the first video resolution and the second video resolution (Para. 228 (any point above SD and below HD meets a resolution that is in between the lower and higher resolutions disclosed by Gordon)).
segment comprises first video content having a resolution between the first video resolution and the second video resolution as disclosed by Gordon in order to be able to distribute content to devices based on their supported resolution capabilities (Para. 228).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY BANTAMOI/Examiner, Art Unit 2423